Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/21 has been entered.
Claim 1 is amended and claims 2-3,7-9,14 and 18 are cancelled. Claim 19 is added.  Claims 1,4-6,10-13,15-17 and 19 are pending.
Claim Rejections - 35 USC § 103
Claims 1,4-6,10 , 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menger ( WO 2015/063261).
For claims 1,2,10 and 14-15,19,  Menger discloses a process for preparing pellets.  The process comprises the steps of providing raw material comprising vital wheat gluten and a humectant which is a liquid compound and forming pellets from the mixture of vital wheat gluten and humectant.  The temperature of the mixture is from the range of 34-45 degrees C.  The mixture comprises at least 50% gluten.  Preferably 90% of the protein powder has a diameter of at most 500 micros.  Preferably 90% of the protein powder has a diameter of at least .5 micros, most preferably at least 10 microns. Preferably 50% of the protein powder has a diameter of at most about 60 micrometer.  Preferably 90% of the protein powder has a diameter of at most 500 micromet, more preferably of at most 350 micrometer and most preferably at most 250 micrometer.  The mixture of gluten and humectant has a total moisture content of at most 12%.  The pellets can be formed in a press or in an extruder.  The pellet has 
Menger does not specifically disclose the size distribution as in claim 6 and the length of the pellet as in claim 15.
While Menger does not disclose the specific distribution as claimed, Menger discloses the D50 to have at most about 60 micrometers.  The claimed at most 80 micrometers in claim 1, between 30-80 in claim 5 include values falling within the range of 60 and below disclosed in Menger.   Menger discloses the D90 to be most preferably of at most 250 micrometers which includes the range of any particle below 250 which would include the range of 60-175 in claim 1, 80-150 in claim 5 and the at most 140 micrometers in claim 16.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 .
Claims 11-13,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menger in view of Neece ( 2007/0172540).
Menger does not disclose the bulk density as claimed.
Neece discloses a method of forming pellets.  Neece discloses the bulk density of the pellets may range about 400kg/m3 to about 720 kg/m3.  Neece discloses that greater density is desirable for better pellet durability; however, there are limitations as to how dense the pellet can be.  Too high a density of the pellets may prevent proper crumbling and/or prevent good mixing with other feed components.  If the density is too low, the pellets may be crumbly, breaking apart to easily and allowing the mixture to become finely divided and/or powdery which could result in reduced usefulness. ( see paragraphs 0049-0051) 
As shown in Neece, the bulk density of the pellets determine their useful functions and properties.  Thus, it would have been obvious to one skilled in the art to determine the density to obtain the most optimum product.  One can readily determine the optimum bulk density of the pellets through routine experimentation following the guideline of Neece for the optimum bulk density.  The bulk density in Neece falls within the ranges claimed.
Response to Arguments
Applicant's arguments filed 8/25/21 have been fully considered but they are not persuasive. 
In the response, applicant submits an affidavit along with the argument.  However, the affidavit does not present any testing or comparative data to establish criticality or to show unexpected result.  The affidavit makes the same argument as applicant.  Both the affidavit and applicant’s argument are not persuasive.  Applicant continues to argument that Menger teaches against steaming and none of the prior art documents suggests a relation between particle size distribution and pellet properties such as PDI and vitality. The examiner respectfully disagrees. Menger explicitly discloses the use of steam and temperature falling within the range claimed. Merger discloses on page 30, the temperature of the mixture is at least 57 degrees C and at most 64 degrees C at the beginning of step c and page 31 discloses the pellets are formed in step c. Furthermore, Merger discloses on page 17 lines 3-9 in a further embodiment, steam is present in the humectant in an amount so that the temperature of the mixture obtained in step b is at most 30 degrees c higher, more preferably at most 20 degrees C higher , even more preferably at 15 degrees C higher than the temperature of the vital gluten provided in step a, ie the temperature at the beginning of step b. Page 4 discloses the temperature at step (a) is at least 34 degrees C and at most 45 degrees C. Thus, 30 degrees higher would be 64 degrees C if the temperature is 34 and 75 degrees if the temperature is 45 degrees. If the temperature is 20 higher , them the temperature is 54 for 34 degrees and 65 degrees C. The temperature ranges include temperatures falling within the range claimed. Thus, the mixture is heated to temperature in the range claimed prior to being formed into pellets. There are different embodiments disclosed in Menger. Applicant refers to page 65-66 which discloses that pellets produced with high temperature in the mixer due to steam injection tend to have a more brownish color. However, the reference is to a high temperature due to steam injection. Pages 15 clearly discloses steam mixing with liquid compound.  As to the size, there is no correlation claimed between the size distribution and property such as pellet durability index.  In fact, the limitation on the pellet durability index is deleted from claim 1. The ranges claimed includes sizes falling within the ranges disclosed in Menger. In the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 23, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793